Riley, J. dissenting:
I must dissent from the majority opinion, but will not labor the difference of opinion.
In view of the majority of the panel ordering a new trial, there is nothing appealable or reviewable at this time.
This being a so-called “T-case”, transferred to this court for trial, and subject to being returned to the Superior Court after trial and a finding made here, I am of the opinion that the enactment of the Commercial Code did not change the statute of limitations in this case, and that the trial judge ruled correctly on the plaintiff’s requests for rulings of law.